Exhibit 10.2

Portions of this document have been redacted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[***]”

FIRST AMENDMENT TO

THE PURCHASING AGREEMENT

This FIRST AMENDMENT TO THE PURCHASING AGREEMENT (this “Amendment”) is made and
entered into this      day of                     , 2008 by and between ICOP
Digital, Inc., a Colorado corporation (“Client”) and [***] (“Purchaser”).

WHEREAS, Purchaser and Client are parties to a certain Purchasing Agreement,
dated November 3, 2008 (the “Agreement”) pursuant to which Purchaser purchases
Accounts and makes other extensions of credit to Client, which purchases and
extensions of credit are secured by security interests upon the Collateral; and

WHEREAS, the parties desire to amend the Agreement as hereinafter set forth;

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and in this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such term in the Agreement or
the Uniform Commercial Code as in effect from time to time in the State of
Florida.

2. Amendments. Section 3.6(a) of the Agreement is amended as follows:

“Section 3.6(a). Base Index Fee. It is agreed by and between CLIENT and
PURCHASER that CLIENT shall pay PURCHASER an additional fee based on the daily
balance of outstanding advances on Accounts multiplied by the greater of (a) the
sum of the Alternate Base Rate plus 2.5% or (b) 8.0%. The fee shall be computed
on the basis of actual days elapsed and a 360-day year. The Alternate Base Rate
in effect shall be determined by PURCHASER for each calendar month on the first
day of such calendar month and shall be equal to the Alternate Base Rate in
effect as of the close of business on the last Business Day of the immediately
preceding calendar month. Such fee will be calculated monthly and charged
against CLIENT’S Reserve as of the last day of each month for the month then
ended.

3. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

4. References. Any reference to the Rider contained in any document, instrument
or agreement executed in connection with the Rider, shall be deemed to be a
reference to the Rider as modified by this Amendment.



--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[***]”

 

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument.

6. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns, heirs
and personal representatives.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

ICOP Digital, Inc. By:     David C. Owen, CEO

STATE OF                                         

COUNTY OF                                     

Before me, the undersigned authority, on this date personally appeared David C.
Owen, CEO of ICOP Digital, Inc., a Colorado corporation, known to me to be the
person whose name is subscribed to the foregoing instrument, and acknowledged to
me that he executed the same for the purposes and consideration therein
expressed, in the capacity stated, and as the act and deed of said limited
liability company, having first been so authorized to do so.

Given under my hand and seal this      day of                     , 2008.

 

   Notary Public

(SEAL)

 

My Commission Expires:    [***]

By:     [***]  